Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 20-cv-20203-BLOOM/Louis

  INNOVATIVE SPORTS MANAGEMENT, INC.
  d/b/a INTEGRATED SPORTS MEDIA,

             Plaintiff,

  v.

  ROBERTO SULCA, individually and as officer,
  director, and shareholder and/or principal of
  Barrunto Restaurant Corp., and
  BARRUNTO RESTAURANT CORP.,

        Defendants.
  ________________________________________/

                                               ORDER

             THIS CAUSE is before the Court upon Plaintiff Innovative Sports Management, Inc.’s

  (“Plaintiff”) Motion for Default Judgment, ECF No. [16] (“Motion”), filed on June 5, 2020. The

  Court has carefully reviewed the Motion, the record in this case, the applicable law, and is

  otherwise fully advised. For the reasons discussed below, the Motion is granted in part and denied

  in part.

             Plaintiff initiated this action on January 16, 2020, asserting one count of copyright

  infringement pursuant to 17 U.S.C. § 501. ECF No. [1]. Summonses were issued as to Defendants

  Roberto Sulca and Barrunto Restaurant Corp. (collectively, “Defendants”) on January 17, 2020.

  ECF No. [3]. Service of the summons and Complaint was executed on both Defendants on

  February 5, 2020, setting a response deadline of February 26, 2020. ECF No. [7]. After Defendants

  failed to timely respond to the Complaint, Plaintiff moved for an entry of Clerk’s Default against

  Defendants, ECF Nos. [9] & [10], which the Clerk of Court entered on March 12, 2020, ECF No.
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 2 of 11
                                                                   Case No. 20-cv-20203-BLOOM/Louis


  [12]. Upon the Clerk’s entry of default against Defendants, the Court issued an Order on Default

  Judgment Procedure, requiring that Plaintiff file a Motion for Default Final Judgment. ECF No.

  [13]. To date, Defendants have neither moved to set aside the Clerk’s Default nor filed any other

  paper in response to this Court’s orders. Thus, on June 5, 2020, pursuant to this Court’s Order,

  Plaintiff timely filed the instant Motion. ECF No. [16].

          If a defendant fails to plead or otherwise defend a complaint filed against it, the Clerk of

  Court may enter a default against that party. See Fed. R. Civ. P. 55(a). Once a default is entered, a

  plaintiff may seek entry of a default judgment against the defaulting defendant. See Fed. R. Civ.

  P. 55(b). This Circuit maintains a “strong policy of determining cases on their merits and []

  therefore view[s] defaults with disfavor.” In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1295

  (11th Cir. 2003). Nonetheless, default judgment is entirely appropriate and within the district

  court’s sound discretion to render where the defendant has failed to defend or otherwise engage in

  the proceedings. See, e.g., Tara Prods., Inc. v. Hollywood Gadgets, Inc., 449 F. App’x 908, 910

  (11th Cir. 2011); Dawkins v. Glover, 308 F. App’x 394, 395 (11th Cir. 2009); In re Knight, 833

  F.2d 1515, 1516 (11th Cir. 1987); Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985). By

  defaulting, a defendant is taken to admit the well-pleaded allegations of fact in a plaintiff’s

  complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir.

  2009) (quoting Nishimatsu Const. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.

  1975)).1

          A defendant’s “failure to appear and the Clerk’s subsequent entry of default against him

  do[es] not automatically entitle Plaintiff to a default judgment.” Capitol Records v. Carmichael,



  1
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the Eleventh
  Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit issued prior
  to October 1, 1981.


                                                       2
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 3 of 11
                                                               Case No. 20-cv-20203-BLOOM/Louis


  508 F. Supp. 2d 1079, 1083 (S.D. Ala. 2007). Indeed, a default is not “an absolute confession by

  the defendant of his liability and of the plaintiff’s right to recover,” Pitts ex rel. Pitts v. Seneca

  Sports, Inc., 321 F. Supp. 2d 1353, 1357 (S.D. Ga. 2004), but instead acts as an admission by the

  defaulted defendant as to the well-pleaded allegations of fact in the complaint. See Eagle Hosp.

  Physicians, LLC, 561 F.3d at 1307 (“A defendant, by his default, admits the plaintiff’s well-

  pleaded allegations of fact, is concluded on those facts by the judgment, and is barred from

  contesting on appeal the facts thus established.” (citations omitted)); GMAC Commercial Mortg.

  Corp. v. Maitland Hotel Assocs., Ltd., 218 F. Supp. 2d 1355, 1359 (M.D. Fla. 2002) (default

  judgment is appropriate only if court finds sufficient basis in pleadings for judgment to be entered,

  and that complaint states a claim). Stated differently, “a default judgment cannot stand on a

  complaint that fails to state a claim.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1370

  n.41 (11th Cir. 1997).

         Moreover, although facts are admitted as true, conclusions of law are not; a sufficient basis

  to state a claim must still exist in the pleadings before a court may enter a default judgment.

  Nishimatsu Const. Co., 515 F.2d at 1206. Therefore, before granting default judgment, “the district

  court must ensure that the well-pleaded allegations of the complaint . . . actually state a cause of

  action and that there is a substantive, sufficient basis in the pleadings for the particular relief

  sought.” Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir. 2007). Thus, “[b]efore

  entering default judgment, the court must ensure that it has jurisdiction over the claims and parties,

  and that the well-pled factual allegations of the complaint, which are assumed to be true,

  adequately state a claim for which relief may be granted.” Westgate Resorts, Ltd. v. Castle Law

  Grp., P.C., No. 6:17-cv-1063-Orl-31DCI, 2020 WL 264676, at *1 (M.D. Fla. Jan. 2, 2020) (citing

  Nishimatsu Constr. Co., 515 F.2d at 1206), report and recommendation adopted, No. 6:17-cv-




                                                    3
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 4 of 11
                                                                Case No. 20-cv-20203-BLOOM/Louis


  1063-Orl-31DCI, 2020 WL 264134 (M.D. Fla. Jan. 17, 2020).

          As an initial matter, the Court notes that the Motion appears to request “the entry of default

  judgment under 47 U.S.C. § 605(a) on COUNT I and under 17 U.S.C. § 501(a) on COUNT III of

  the Plaintiff’s Complaint against the Defendants . . . .” ECF No. [16] at 1. Yet, as noted above,

  Plaintiff’s Complaint only asserts one count of copyright infringement. Accordingly, to the extent

  that Plaintiff requests relief beyond that requested in the Complaint—namely, relief pursuant to 47

  U.S.C. § 605(a)—the Motion is denied. See Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860,

  863 (11th Cir. 2007) (Before granting default judgment, “the district court must ensure that the

  well-pleaded allegations of the complaint . . . actually state a cause of action and that there is a

  substantive, sufficient basis in the pleadings for the particular relief sought.”).

          Nevertheless, upon review of Count I of Plaintiff’s Complaint, the Court finds a sufficient

  basis in the pleading to enter default judgment in Plaintiff’s favor on the sole asserted claim of

  copyright infringement. ECF No. [1] at 5-8. Because Defendants have not appeared, “all of

  Plaintiff’s well-pled allegations in the Complaint are deemed admitted.” Ordonez v. Icon Sky

  Holdings LLC, No. 10-60156-CIV, 2011 WL 3843890, at *5 (S.D. Fla. Aug. 30, 2011) (citing

  Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987)). Having reviewed the Complaint, the

  Court finds Plaintiff’s copyright infringement allegations to be well-pled and sufficient to establish

  Defendants’ liability. Moreover, by default, Defendants have admitted the truth of these allegations

  and, accordingly, the Court finds that Plaintiff has established its claims against the Defendants.

          “Even though well-pleaded facts in the complaint are deemed admitted, ‘plaintiffs’

  allegations relating to the amount of damages are not admitted by virtue of default; rather, the court

  must determine both the amount and character of damages.’” Cain v. Consumers Sols. Grp., LLC,

  No. 2:16-cv-2031-VEH, 2017 WL 3131053, at *3 (N.D. Ala. July 24, 2017) (quoting Atl.




                                                     4
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 5 of 11
                                                             Case No. 20-cv-20203-BLOOM/Louis


  Recording Corp. v. Carter, 508 F. Supp. 2d 1019, 1024 n.4 (S.D. Ala. 2007); Miller v. Paradise

  of Port Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999)); see also Anheuser Busch, Inc.

  v. Philpot, 317 F.3d 1264, 1266 (11th Cir. 2003) (federal law requires judicial determination of

  damages absent factual basis in record). “Following the entry of a default judgment, damages may

  be awarded ‘without a hearing [if the] amount claimed is a liquidated sum or one capable of

  mathematical calculation,’ so long as all essential evidence is a matter of record.” Evans v.

  Commercial Recovery Sys., Inc., No. 13-61031-CIV, 2013 WL 12138555, at *1 (S.D. Fla. Aug.

  26, 2013) (quoting S.E.C. v. Smyth, 420 F.3d 1225, 1231, 1232 n.13 (11th Cir. 2005)).

         Pursuant to 17 U.S.C. § 504(c), Plaintiff has elected to recover an award of statutory

  damages for its copyright infringement claim. Section 504(c) provides that a copyright owner may

  elect an award of statutory damages at any time before final judgment is rendered in the sum of

  not less than $750.00 or more than $30,000.00 as the court considers just. 17 U.S.C. § 504(c)(1).

  In addition, if the Court finds that Defendants’ copyright infringement was willful, it may impose

  damages above the maximum limit up to a sum of not more than $150,000.00. 17 U.S.C. §

  504(c)(2).

         The Court has wide discretion to set an amount of statutory damages. Tiffany (NJ), LLC v.

  Liu Dongping, No. 10-61214-CIV, 2010 WL 4450451, at *6 (S.D. Fla. Oct. 29, 2010). An award

  of statutory damages is appropriate, because statutory damages may be elected whether or not

  there is adequate evidence of the actual damages suffered by Plaintiff or of the profits reaped by

  Defendants. Harris v. Emus Records Corp., 734 F.2d 1329, 1335 (9th Cir. 1984). “A rule of

  liability which merely takes away the profits from an infringement would offer little

  discouragement to infringers. It would fall short of an effective sanction for enforcement of the

  copyright policy. The statutory rule, formulated after long experience, not merely compels




                                                  5
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 6 of 11
                                                              Case No. 20-cv-20203-BLOOM/Louis


  restitution of profit and reparation for injury but also is designed to discourage wrongful conduct.

  The discretion of the court is wide enough to permit a resort to statutory damages for such

  purposes.” F.W. Woolworth Co. v. Contemporary Arts, Inc., 344 U.S. 228, 233 (1952).

         The evidence in this case demonstrates that Defendants infringed Plaintiff’s registered

  copyright. See ECF No. [1]; ECF Nos. [16-1], [16-2], [16-3], [16-4], & [16-5]. In addition, the

  allegations in the Complaint, which are taken as true, clearly establish Defendants intentionally

  infringed Plaintiff’s copyrighted material for the purpose of deriving the benefit of the value of

  Plaintiff’s copyrighted works in order to drive patrons to their restaurant for profit. Plaintiff

  suggests that the Court award $10,000.00 for non-willful infringement, and that the Court award

  treble damages in the amount of $30,000.00 for the establishment of willfulness, given

  Defendants’ default on Plaintiffs’ allegations of willfulness. The result would be a total statutory

  damage award of $40,000.00 against the Defendants jointly and severally. The award is sufficient

  to deter Defendants and others from continuing to infringe Plaintiff’s copyrights, compensate

  Plaintiff, and punish Defendants. See Affordable Aerial Photography, Inc. v. Villa Valentina Realty

  LLC, No. 17-81307-CIV, 2018 WL 8129826, at *4 (S.D. Fla. June 7, 2018) (“Specifically, when

  an infringing party does not provide expenses saved and profits reaped by the infringing party, the

  court will instead only look to the actual damages and willful conduct and award an amount of two

  to three times actual damages to fully compensate Plaintiff and adequately deter future conduct

  like that of the Defendant.”). The Court finds that this award of statutory damages falls within the

  permissible statutory range under 17 U.S.C. § 504(c) and is just.

         Plaintiff further requests attorney’s fees in a total amount of $1,485.00 billed by attorney

  Alan D. Danz, Esq.

         Pursuant to 17 U.S.C. § 505, “the court in its discretion may allow the recovery of
         full costs by or against any party . . . the court may also award reasonable attorney’s



                                                   6
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 7 of 11
                                                               Case No. 20-cv-20203-BLOOM/Louis


         fee to pay the prevailing party as part of the costs.” Attorneys’ fees “are to be
         awarded to prevailing parties only as a matter of the court’s discretion,” when such
         an award would “encourage the production of original literary, artistic, and musical
         expression for the good of the public.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 534
         (1994). As with all fee petitions, the moving party has the burden of demonstrating
         that its fee request is reasonable. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).
         According to the Eleventh Circuit, the only two statutory requirements for an award
         of attorney’s fees are that the fee award should be made to the prevailing party, and
         that the amount should be reasonable. Network Prods., Inc., 902 F.2d at 853. The
         Supreme Court has put forth a “nonexclusive list of factors to consider when
         determining whether to award a prevailing party attorney’s fees under § 505,
         including ‘frivolousness, motivation, objective unreasonableness (both in the
         factual and legal components of the case) and the need in particular circumstances
         to advance considerations of compensation and deterrence.’” Microsoft Corp. v.
         Tech. Enters., LLC, No. 06-22880, 2011 WL 13174758, at *3 (S.D. Fla. Sept. 7,
         2011) (quoting Fogerty, 510 U.S. at 534 n.19).

  Affordable Aerial Photography, Inc., 2018 WL 8129826, at *5; see also Norman v. Housing Auth.

  of City of Montgomery, 836 F.2d 1292, 1292 (11th Cir. 1988) (“For decades the law in this circuit

  has been that [t]he court . . . is itself an expert on the question and may consider its own knowledge

  and experience concerning reasonable and proper fees . . . .”).

         In Norman, the Eleventh Circuit provided the framework within which courts may analyze

  the reasonableness of an award of attorney’s fees. First, a district court must determine the lodestar

  figure by multiplying the number of hours reasonably expended by a reasonable hourly rate.

  Norman, 836 F.2d at 1299; Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“The most useful

  starting point for determining the amount of a reasonable fee is the number of hours reasonable

  expended on the ligation multiplied by a reasonable hourly rate.”); Cuban Museum of Arts &

  Culture, Inc. v. City of Miami, 771 F. Supp. 1190, 1191 (S.D. Fla. 1991) (“[T]his court must begin

  by calculating the lodestar, the hours reasonably expended by counsel multiplied by a reasonable

  hourly rate.”). “A reasonable hourly rate is the prevailing market rate in the relevant legal

  community for similar services, by lawyers of reasonable comparable skills, experience, and

  reputation.” Norman, 836 F.2d at 1299. The party who applies for attorney’s fees bears the burden



                                                    7
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 8 of 11
                                                              Case No. 20-cv-20203-BLOOM/Louis


  of submitting satisfactory evidence to establish both that the requested rate is in accord with the

  prevailing market rate and that the hours are reasonable. Id. at 1303.

         After calculating the lodestar fee, the Court then proceeds with an analysis of whether to

  adjust the amount upwards or downwards. In making this determination, the Court may depend

  upon a number of factors, including the quality of the results, and representation in the litigation.

  Id. at 1302. “If the result was excellent, then the court should compensate for all hours reasonably

  expended.” Id. (quoting Popham v. City of Kennesaw, 820 F.2d 1570, 1580 (11th Cir. 1987)). But,

  “[i]f the result was partial or limited success, then the lodestar must be reduced to an amount that

  is not excessive.” Id. (quoting Hensley, 461 U.S. at 436-37). Further, a “reduction is appropriate if

  the relief, however significant, is limited in comparison to the scope of the litigation as a whole.”

  Hensley, 461 U.S. at 435. As such, the focus should be “on the significance of overall results as a

  function of total reasonable hours.” Popham, 820 F.2d at 1578.

         The Court has carefully reviewed Plaintiff’s requested attorney’s fees and accompanying

  exhibits. In determining the appropriate hourly rate for Plaintiff’s attorneys, the Court considers

  the factors elucidated in Norman, case law, as well as its own knowledge and experience. In the

  opinion of the Court, in light of the above factors, and Defendant’s failure to object, the requested

  rates are reasonable. Hansen v. Deercreek Plaza, LLC, 420 F. Supp. 2d 1346, 1350 (S.D. Fla.

  2006) (“Satisfactory evidence may also include ‘citations to prior precedents showing reasonable

  rate adjudications for the fee applicant, for comparable attorneys, or for comparable cases.’”). The

  hourly rate charged ($270) is not excessive. The Court further concludes that because Plaintiff

  achieved the full measure of success sought, the results obtained were “excellent” and thus, the

  award of fees “will encompass all hours reasonably expended on the litigation . . . .” Hensley, 461

  U.S. at 435.




                                                   8
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 9 of 11
                                                                Case No. 20-cv-20203-BLOOM/Louis


         Plaintiff also seeks $800.00 in taxable costs, comprised of a $400.00 service of process fee

  and a $400.00 filing fee. In support of these requests, Plaintiff attaches an invoice for legal services

  performed and payment records associated with the other costs incurred. ECF No. [16-2]. Federal

  Rule of Civil Procedure 54(d)(1) provides that “[u]nless a federal statute, these rules, or a court

  order provides otherwise, costs—other than attorney’s fees—should be allowed to the prevailing

  party.” Fed. R. Civ. P. 54(d)(1). A prevailing party is “[a] party in whose favor a judgment is

  rendered, regardless of the amount of damages awarded.” Buckhannon Bd. & Care Home, Inc. v.

  W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603 (2001); see Util. Automation 2000, Inc.

  v. Choctawhatchee Elec. Coop., 298 F.3d 1238, 1248 (11th Cir. 2002). A prevailing party is

  “entitled to receive all costs that are recoverable under 28 U.S.C. § 1920.” Bryant v. Cab Asset

  Mgmt., LLC, No. 10-61514-CIV, 2011 WL 1331267, at *3 (S.D. Fla. Apr. 6, 2011), report and

  recommendation adopted by, 2011 WL 1598732, at *1 (S.D. Fla. Apr. 27, 2011). “Such costs,

  however, may not exceed those permitted.” Mathews v. Crosby, 480 F.3d 1265, 1277 (11th Cir.

  2007) (citing Maris Distrib. Co. v. Anheuser-Busch, Inc., 302 F.3d 1207, 1225 (11th Cir. 2002));

  see Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441-42 (1987).

         Under 28 U.S.C. § 1920, the Court may tax as costs the following:

            (1) Fees of the clerk and marshal;
            (2) Fees for printed or electronically recorded transcripts necessarily obtained
                for use in the case;
            (3) Fees and disbursements for printing and witnesses;
            (4) Fees for exemplification and the costs of making copies of any materials
                where the copies are necessarily obtained for use in the case;
            (5) Docket fees under section 1923 of this title;
            (6) Compensation of court appointed experts, compensation of interpreters, and
                salaries, fees, expenses, and costs of special interpretation services under
                section 1828 of this title.

  Id. Unless otherwise prohibited, “[a] prevailing party may recover costs as a matter of course”;

  “the losing party bears the burden of demonstrating that a cost is not taxable, unless knowledge



                                                     9
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 10 of 11
                                                              Case No. 20-cv-20203-BLOOM/Louis


  regarding the proposed cost is within the exclusive control of the prevailing party.” Monelus v.

  Tocodrian, Inc., 609 F. Supp. 2d 1328, 1332-33 (S.D. Fla. 2009) (internal citations omitted).

         Based upon a review of the materials submitted by Plaintiff, the Court finds that the

  requested costs are reasonable and recoverable. See Goodman v. Sperduti Enterps., Inc., No. 08-

  62096-CIV, 2009 WL 3200681, at *3 (S.D. Fla. Oct. 6, 2009) (“There is no question that Plaintiff

  is entitled to the cost of the filing fee because it falls into one of the categories of reimbursable

  costs under 28 U.S.C. § 1920 . . . .”); EEOC v. W&O, Inc., 213 F.3d 600, 623 (11th Cir. 2000)

  (concluding that private process servers may be taxed pursuant to 28 U.S.C. § 1920(1) which

  permits taxation of “[f]ees of the clerk and marshal, and noting that copy costs necessarily obtained

  for use in a case are recoverable). Accordingly, Plaintiff is entitled to recover $800.00 in taxable

  costs, including the $400.00 service of process fee and the $400.00 filing fee.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Plaintiff’s Request for Motion for Default Judgment, ECF No. [16], is GRANTED

                 in part and DENIED in part.

             2. Default Final Judgment is entered in favor of Plaintiff and against the Defendants

                 as to Count I of Plaintiff’s Complaint, the claim of copyright infringement.

             3. Statutory damages of $40,000.00 are awarded in favor of Plaintiff and against the

                 Defendants jointly and severally.

             4. Plaintiff is awarded $1,485.00 in attorney’s fees.

             5. Plaintiff is further awarded $800.00 in taxable costs.

             6. Pursuant to Federal Rule of Civil Procedure 58, the Court will separately enter

                 Default Final Judgment.




                                                   10
Case 1:20-cv-20203-BB Document 17 Entered on FLSD Docket 06/15/2020 Page 11 of 11
                                                    Case No. 20-cv-20203-BLOOM/Louis


         DONE AND ORDERED in Chambers at Miami, Florida, on June 12, 2020.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Roberto Sulca
  1220 NW 69th Street
  Miami, FL 33147

  Barrunto Restaurant Corp.
  4085 E 8th Avenue
  Hialeah, FL 33013




                                          11
